Matter of Zhane A.F. v Catholic Guardian Socy. & Home Bur. (2016 NY Slip Op 03661)





Matter of Zhane A.F. v Catholic Guardian Socy. & Home Bur.


2016 NY Slip Op 03661


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1093A 1093

[*1] In re Zhane A. F., and Another, Dependent Children under the Age of Eighteen Years, etc., Andrea V.F., Respondent-Appellant,
vCatholic Guardian Society and Home Bureau, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Magovern & Sclafani, Mineola (Joanna M. Roberson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the children.

Orders of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about May 12, 2015, which, upon a fact-finding determination that appellant mother permanently neglected the subject children, terminated her parental rights and transferred custody and guardianship of them to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The record demonstrates the agency's diligent efforts, including formulating a service plan, meeting with the mother to discuss the plan, making referrals for services, and monitoring her compliance.
The findings of permanent neglect are supported by clear and convincing evidence, including the testimony of the case worker, and the agency's progress notes. The mother failed to visit the children for a seven-month time period and was noncompliant with services, including mental health treatment.
The court properly found that a preponderance of the evidence supported termination of the mother's parental rights based on her failure to complete the service plan and lack of insight into her mental health issues after three years. The court correctly rejected a suspended judgment because the mother had not made significant progress in overcoming the problems that led to placement and the children needed stability, which they obtained in the foster home, where they were thriving (see Matter of Charles Jahmel M. [Charles E.M.], 124 AD3d 496, 497 [1st Dept 2015], lv denied 25 NY3d 905 [2015]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK